Title: To Thomas Jefferson from Albert Gallatin, 10 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Nover. 10th 1806
                        
                        The lease to Bell for the Wabash salt works which was for three years expires on 1st March 1807; and I
                            enclose an application on the subject. The Act of March 3d 1803 (2d Session 9th Congress page 289) authorises the
                            President to lease the springs for a term not exceeding three years. It seems therefore that a new lease cannot be
                            effected without a new law. But as the delay may prevent a lease being made in time; might not Governor Harrison be
                            instructed to advertise immediately for proposals with directions to send them here by 1st Feby.; by which time we would
                            have a law passed authorising you to conclude the transaction?
                        A letter respecting the appointment of a master for the Savannah revenue cutters is also enclosed.
                        Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    